         Case 1:20-cv-00032-TJC Document 48 Filed 06/11/21 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 SHARI CANE,                                      CV 20-32-BLG-TJC

                    Plaintiff,                    ORDER

 vs.

 COREY O’NEILL in his official and
 individual capacities, STEVE
 KUNNATH in his official and
 individual capacities, CITY OF
 LIVINGSTON, MONTANA, JAY
 PORTEEN in his official and individual
 capacities,

                    Defendants.

       Defendants City of Livingston and Jay Porteen have filed a Motion to

Exclude Expert Testimony of Plaintiff’s Expert Galen Glassmire. (Doc. 28.)

Plaintiff has filed an opposition. (Doc. 31.) Having considered the parties’

submissions, the motion will be GRANTED in part and DENIED in part, as set

forth below.

I.     BACKGROUND

       Plaintiff filed her Complaint on March 27, 2020. (Doc. 1.) After

Defendants filed their individual answers, the Court held a Preliminary Pretrial

Conference on July 14, 2020, setting deadlines in the case. Plaintiff was ordered to




                                         1
        Case 1:20-cv-00032-TJC Document 48 Filed 06/11/21 Page 2 of 6



disclose her damages and liability experts by January 19, 2021.1 (Doc. 19.) The

Court’s Scheduling Order contained specific instructions regarding the content of

reports of retained experts. (Id. at 5-7.) The Scheduling Order explicitly stated

that “each party is responsible for ensuring that expert reports . . . are complete,

comprehensive, accurate, and tailored to the issues on which the expert is expected

to testify.” (Id. at 5.) The Court further directed that “[e]xpert reports must satisfy

the specific requirements of Fed.R.Civ.P. 26(a)(2)(B)” and warned “[a]n

inadequate report or disclosure may result in exclusion of the expert’s opinions at

trial even though the expert has been deposed.” (Id.)

      On February 24, 2021, Plaintiff served the Expert Witness Disclosure of

Galen Glassmire, a retained expert from Philadelphia, Pennsylvania. (Doc. 46.)

      Defendants argue the expert disclosure fails to satisfy the requirements of

Rule 26(a)(2)(B), and as a result, Plaintiff has failed to properly disclose Mr.

Glassmire as an expert. Defendants, therefore, request the Court preclude Mr.

Glassmire from supplying evidence on any motion, at any hearing or at trial. (Doc.

28.) Plaintiff opposes, arguing the only deficiency in the expert disclosure is Mr.

Glassmire’s failure to sign it. Plaintiff suggests the Court could cure any prejudice




1
 The expert disclosure deadline was informally extended to February 18, 2021 by
agreement of the parties.
                                        2
        Case 1:20-cv-00032-TJC Document 48 Filed 06/11/21 Page 3 of 6



by either (1) requiring Plaintiff to provide a signed report of Mr. Glassmire or (2)

allowing Defendants to depose Mr. Glassmire at Plaintiff’s expense. (Doc. 31.)

II.   DISCUSSION

      Rule 26 provides that written expert reports must be “prepared and signed by

the witness” and must contain:

      (i) a complete statement of all opinions the witness will express and
      the basis and reasons for them;

      (ii) the facts or data considered by the witness in forming them;

      (iii) any exhibits that will be used to summarize or support them;

      (iv) the witness’s qualifications, including a list of all publications
      authored in the previous 10 years;

      (v) a list of all other cases in which, during the previous 4 years, the
      witness testified as an expert at trial or by deposition; and

      (vi) a statement of the compensation to be paid for the study and
      testimony in the case.

Fed. R. Civ. P. 26(a)(2)(B). Rule 37 gives teeth to Rule 26’s expert disclosure

requirements by forbidding the use at trial of any information that is not properly

disclosed, unless the failure was substantially justified or is harmless. Yeti by

Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001); Fed.

R. Civ. P. 37(c)(1)). “Rule 37(c)(1) is a ‘self-executing,’ ‘automatic’ sanction

designed to provide a strong inducement for disclosure.” Goodman v. Staples The

Off. Superstore, LLC, 644 F.3d 817, 827 (9th Cir. 2011). Preclusion of evidence,

                                           3
        Case 1:20-cv-00032-TJC Document 48 Filed 06/11/21 Page 4 of 6



however, is not the exclusive sanction available under Rule 37(c)(1). The Rule

provides that “[i]n addition to or instead of” preclusion, a court may order other

sanctions, such as: (1) payment of the reasonable expenses including attorney’s

fees caused by the failure; (2) informing the jury of the party’s failure; or (3) “other

appropriate sanctions.” Fed. R. Civ. P. 37(c)(1)(A)-(C).

      Here, the Court has reviewed Plaintiff’s expert disclosure of Mr. Glassmire,

and finds it is deficient under Rule 26(a)(2)(B). The disclosure was neither

prepared by Mr. Glassmire, nor signed by him. Further, it fails to contain a

complete statement of the basis and reasons for each of his opinions. The Court

further finds that Plaintiff’s failure to comply with Rule 26(a)(2)(B) is not

substantially justified or harmless. As such, sanctions are warranted under Rule

37(c)(1).

      The Court determines the appropriate sanction in this case is to require

Plaintiff to cure the deficiency instead of excluding Mr. Glassmire’s testimony.

“The main purpose of Rule 26(a)(2) is to provide notice of expert testimony to the

opposing party, enabling that party to prepare rebuttal.” Lindgren v. Holt, 2001

U.S. Dist. LEXIS 26508, *5-6 (D. Mont. Sept. 26, 2001). Plaintiff’s initial expert

disclosure, while deficient, at least provided some notice of the types of opinions to

be expressed by Mr. Glassmire. The Court, therefore, finds that the prejudice to

Defendants can be alleviated by requiring Plaintiff to submit a properly prepared

                                           4
            Case 1:20-cv-00032-TJC Document 48 Filed 06/11/21 Page 5 of 6



and signed report, reopening discovery to a limited extent, and extending the

deadlines in the Scheduling Order.

III.   CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that Defendants’ motion (Doc.

28) is GRANTED in part and DENIED in part as follows:

       1.      Defendants’ request to exclude Mr. Glassmire’s testimony is denied at

this time. Plaintiff is cautioned, however, that exclusion will be warranted if

counsel fails to comply with the Court’s order as directed below.

       2.      Plaintiff shall serve upon Defendants a properly prepared and signed

expert report by Mr. Glassmire that complies with Rule 26(a)(2)(B). Mr.

Glassmire shall not include in the report any additional opinions that were not

fairly disclosed in Plaintiff’s expert disclosure. Mr. Glassmire must, however, cite

the grounds and reasons for all of the opinions expressed in the expert disclosure.

Plaintiff shall serve this report on or before June 30, 2021.

       3.      Discovery will be reopened until August 30, 2021 for the limited

purpose of allowing Defendants to pursue discovery related to Plaintiff’s expert

report. Plaintiff is not permitted to seek additional discovery. If Defendants

choose to do so, they may depose Mr. Glassmire at Plaintiff’s expense. Plaintiff

will be required to pay for the expert fees and the cost of an original transcript.




                                           5
           Case 1:20-cv-00032-TJC Document 48 Filed 06/11/21 Page 6 of 6



      4.      Defendants shall file any rebuttal expert reports within 30 days of the

date they receive Mr. Glassmire’s expert report.

      5.      The motions deadline shall be extended to October 15, 2021.2

DATED this 11th day of June, 2021.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge




2
 In light of the Court’s ruling, Defendants’ Unopposed Motion to Extend the
Motions Deadline (Doc. 47) is DENIED as moot.
                                          6
